DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are pending.  Claims 1, 6-12 and 15 and 21 are the subject of this FINAL Office Action.  Claims 2-5, 13-14 and 16-20 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 15 and 21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SHEPPARD (US 2018/0297285, effective filing 04/13/2017).
	As to claims 1 and 21, SHEPPARD teaches an additive fabrication device configured to form layers of solid material on a build platform, the additive fabrication device comprising: a container 101 (Figs. 1-4); a build platform 111 (Figs. 1-4); at least one force sensor 106 configured to measure a force applied to the build platform (Figs. 1-4); and at least one see also paras. 0070-72).  The force-drop rate (F/s) is a measure of a length of time taken to separate the layer of material from the container because it measures when the force reaches zero (separation).
	As to claim 12, SHEPPARD teaches a threaded rod to which the build platform is coupled, and wherein the actuator is arranged to rotate the threaded rod about its axis. (force sensor attached to actuator rod; Figs. 1-4).
	As to claim 15, SHEPPARD teaches forming a layer of material in contact with the container, and in contact with the build platform and/or a previously formed layer of material; measuring, using at least one force sensor, a length of time taken to separate the layer of material from the container; and controlling motion of the build platform based at least in part .

Claims 1, 12, 15 and 21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by JAU (US 2019/0077085, effective filing 09/14/2017).
	As to claims 1 and 21, JAU teaches an additive fabrication device configured to form layers of solid material on a build platform, the additive fabrication device comprising: a container 31 (Figs. 3-9); a build platform 312/311 (Figs. 3-9); at least one force sensor 34 configured to measure a force applied to the build platform (Figs. 3-9); and at least one processor configured to: form a layer of material in contact with the container, and in contact with the build platform and/or a previously formed layer of material (Figs. 4, 6-9); generate, using the at least one force sensor, a plurality of force measurements during separation of the layer of material from the container and measure a length of time taken to separate the layer of material from the container based on the plurality of force measurements (Figs. 6, 7, 9); and control motion of the build platform based at least in part on the measured length of time taken to separate the layer of material from the container (Figs. 4, 6-9).  Figure 7 explicitly shows force measured over time (i.e. multiple force measurements during layer separation), including a spike that indicates layer separation:

    PNG
    media_image1.png
    462
    607
    media_image1.png
    Greyscale

	As to claim 12, JAU teaches a threaded rod to which the build platform is coupled, and wherein the actuator is arranged to rotate the threaded rod about its axis. (peeling detector 34 attached to threaded rod/actuator; Fig. 3, for example).
	As to claim 15, JAU teaches forming a layer of material in contact with the container, and in contact with the build platform and/or a previously formed layer of material; measuring, using at least one force sensor, a length of time taken to separate the layer of material from the container; and controlling motion of the build platform based at least in part on the measured length of time taken to separate the layer of material from the container (Figs. 3-9).

Claims 1 and 6-8, 15 and 21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by CN108081596B (effective filing 12/05/2017).
	As to claims 1 and 21, CN108081596B teaches an additive fabrication device configured to form layers of solid material on a build platform, the additive fabrication device comprising: a container 10 (Fig. 1); a build platform 8 (Fig. 1); at least one force sensor 7 configured to 4 configured to: form a layer of material in contact with the container, and in contact with the build platform and/or a previously formed layer of material (Fig. 1); generate, using the at least one force sensor, a plurality of force measurements during separation of the layer of material from the container and measure a length of time taken to separate the layer of material from the container based on the plurality of force measurements (Fig. 2); and control motion of the build platform based at least in part on the measured length of time taken to separate the layer of material from the container (Fig. 2).  CN108081596B explicitly states that “the tension pressure sensor can monitor tension pressure change between the platform and the resin tank in the printing process”; “the controller controls the Z-axis moving platform to move downwards until the indication value of the pulling pressure sensor changes to a specified range, and the position h of the moving platform at the moment is recorded.”  These are disclosures of multiple force measurements made over time (“monitor” sensor “changes”) during layer separation because “monitoring” “changes” requires time.
	As to claims 6-8, CN108081596B teaches an actuator 5 arranged to move the build platform linearly in a first direction; and a deformable mounting structure 6 on which the actuator is mounted, the deformable mounting structure mounted to at least a first rigid structure and a second rigid structure such that the actuator is mounted to the deformable mounting structure between the first rigid structure and the second rigid structure, wherein the at least one force sensor 7 is configured to measure the force applied to the build platform 8 by detecting an amount of deformation of the deformable mounting structure 6 (flexible adjusting 
	As to claim 15, CN108081596B teaches forming a layer of material in contact with the container, and in contact with the build platform and/or a previously formed layer of material; measuring, using at least one force sensor, a length of time taken to separate the layer of material from the container; and controlling motion of the build platform based at least in part on the measured length of time taken to separate the layer of material from the container (Figs. 1-2).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-11 are rejected under 35 U.S.C. § 103 as being unpatentable over SHEPPARD or JAU, in view of ANDERSON (US 4,829,828).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar force/pressure/load sensors/transducers/cell to the techniques of SHEPPARD and JAU which use common familiar force/pressure sensors/transducers with a reasonable expectation of success.
As to claims 1, SHEPPARD and JAU teach the elements of these claims as explained above.

	However, ANDERSON demonstrates that such force/pressure/load sensors/transducers/cell were familiar in the art and adaptable to the 3D printers of SHEPPARD and JAU as suggested by SHEPPARD and JAU.  ANDERSON teaches a transducer with the following features as claimed:

    PNG
    media_image2.png
    433
    447
    media_image2.png
    Greyscale

 (Fig. 4, annotated).  This transducer is “suitable for use in high temperature environments” (Abstract), which are known to occur in 3D printers.  JAU and SHEPPARD suggest to apply any known force/pressure sensor: JAU teaches that the “the peeling detector 34 is a force detector configured for detecting the force when the forming platform 32 raises” (para. 0054); and SHEPPARD teaches that the force sensor can be any common force sensor such as load cell and “load cell may be considered to be a transducer that is used to create an electrical signal whose magnitude corresponds (e.g. is directly proportional) to the force being measured” and “[a] load cell may comprise, for example, a hydraulic load cell, a pneumatic load cell and/or a strain-gauge load cell” (paras. 0068, 0071, for example). Thus, a skilled artisan would have been motivated to adapt this sensor to the shaft/rod/actuator of SHEPPARD and JAU in order to 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar force/pressure/load sensors/transducers/cell to the techniques of SHEPPARD and JAU which use common familiar force/pressure sensors/transducers with a reasonable expectation of success.

New Grounds of Rejections - Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1, 15 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-14 of U.S. Patent No. US 10,350,827.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach 
1. An additive fabrication device configured to form layers of material on a surface of a build platform, the additive fabrication device comprising:
a container having an interior surface;
a build platform having a build surface that opposes the interior surface of the container;
one or more actuators configured to move the build platform relative to the container; and
at least one controller configured to determine a position of the build platform relative to the container by:
moving the build platform away from the container, wherein initially during said movement the build surface is in contact with the interior surface of the container and at completion of said movement the build surface is not in contact with the interior surface of the container;
measuring a force applied to the build platform during said step of moving the build platform away from the container; and
determining the position of the build platform relative to the container based at least in part on the measured force.

Conflicting claim 3 teaches to use 
force sensor configured to measure a force applied to the build platform, and wherein the at least one controller is configured to measure the force applied to 

And conflicting claim 8 states 
wherein the at least one controller is further configured to wait for a predetermined length of time between moving the build platform toward the container until the build surface is in contact with the interior surface of the container and moving the build platform away from the container until the build surface is not in contact with the interior surface of the container.

In other words, the conflicting claims suggest to do as the instant claim 1 and  
form a layer of material in contact with the container, and in contact with the build platform and/or a previously formed layer of material;
generate, using the at least one force sensor, a plurality of force measurements during separation of the layer of material from the container;
measure a length of time taken to separate the layer of material from the container based on the plurality of force measurements; and
control motion of the build platform based at least in part on the measured length of time taken to separate the layer of material from the container.

Thus, the instant claims are obvious in light of the conflicting claims.

Instant claims 6-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-14 of U.S. Patent No. US 10350827, in view of ANDERSON (US 4,829,828).  
The conflicting claims suggest the elements of claims 1 and 15 as explained above.  The conflicting claims do not explicitly teach the element of instant claims 6-12.
However, ANDERSON demonstrates that such force/pressure/load sensors/transducers/cell were familiar in the art and adaptable to the 3D printers of SHEPPARD and JAU as suggested by SHEPPARD and JAU.  ANDERSON teaches a transducer with the following features as claimed:

    PNG
    media_image2.png
    433
    447
    media_image2.png
    Greyscale

 (Fig. 4, annotated).  This transducer is “suitable for use in high temperature environments” (Abstract), which are known to occur in 3D printers.  Thus, a skilled artisan would have been motivated to adapt this sensor to the shaft/rod/actuator of the conflicting claims in order to perform force measurements in the high heat environment of the 3D printers of the conflicting claims.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar force/pressure/load sensors/transducers/cell to the techniques of conflicting claims which use common familiar force/pressure sensors/transducers with a reasonable expectation of success.

Prior Art
	The following prior art is considered pertinent: US 2015/0231831; US 20180117219; US 20190016050; US20190270243.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743